Citation Nr: 0515599	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blindness due to 
keratoconus.

2.  Entitlement to service connection for disability of the 
right leg and hip.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1984 to December 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Keratoconus was not present during service, was not 
manifest within a year after separation from service, and the 
current blindness due to keratoconus is not attributable to 
any event or injury during service.  

3.  A chronic right hip and leg disorder was not present 
during service, arthritis of the right hip and leg was not 
manifest within a year after separation from service, and the 
current right hip and leg disability is not attributable to 
any event or injury during service and was not caused or 
aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Blindness due to keratoconus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A chronic right hip and leg disorder was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims, and complied with the VA's 
notification requirements.  Letters from the RO dated in 
March 2003, May 2003 and August 2003 specifically discussed 
the evidence the veteran would need to submit to support his 
claims.  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  His service medical records and post-
service treatment records have been obtained, and he has been 
afforded VA examinations.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not identified any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
evaluate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Blindness Due To 
Keratoconus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis or an organic disease of the nervous system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he experienced symptoms in service 
which, in retrospect, were manifestations of the keratoconus.  
In particular, he reports that he experienced symptoms such 
as blurry vision which was like looking through frosted 
glass, and problems with bright sunlight.  

The veteran's service medical records, however, do not 
contain any references to keratoconus, blindness, or other 
significant vision disorder.  

On entrance examination in August 1984, the veteran's 
uncorrected vision was 20/200 on the right and 20/40  on the 
left.  Corrected vision was 20/50 on the right and 20/20 on 
the left.  

The only service medical treatment record pertaining to the 
eyes is an optometry clinic record dated in June 1986 which 
reflects that the veteran reported that he broke his glasses.  
His vision was 20/200 on the right and 20/30 on the left.  
This was correctable to 20/20 in both eyes.  It was noted 
that the left eye was more dominant.  

The report of a medical examination conducted in June 1986 
for the purpose of separation from service shows that the 
veteran's uncorrected vision was 20/200 on the right and 
20/30 on the left.  The Board notes that this was essentially 
the same level of visual acuity as had been found on entrance 
into service.  

There is no evidence of a vision disorder within a year after 
separation from service.  The earliest evidence of the 
currently diagnosed keratoconus is from many years after 
separation from service.  In a statement dated in January 
2003 David W. Lamberts, M.D., reported that the veteran had 
been treated for keratoconus since 1994.  

The report of an eye examination conducted by the BVA in June 
2003 shows that the veteran gave a history of having been 
diagnosed with keratoconus with three failed corneal 
transplants in the right eye.  The veteran said that he had 
been diagnosed with keratoconus when he was in basic 
training.  Following examination, the examiner noted that the 
veteran was legally blind secondary to keratoconus.  He 
further stated that "The ocular evidence is insufficient to 
render the requested opinion without resorting to 
speculation."  The Board notes that the fact that the 
veteran's own account of the etiology of his disability was 
recorded in the examination report is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that in a letter dated in September 2003 
David Lamberts, M.D., stated that the veteran had requested 
that he provide an opinion as to the most likely date of 
onset of keratoconus.  The veteran stated that his vision was 
normal when he entered service except for a diagnosis of 
myopia.  He further stated that he then began developing 
symptoms such as looking through frosted glass, even with his 
glasses on, and having trouble with glare.  He stated that he 
was examined by an eye doctor and told that he had football 
shaped corneas.  Dr. Lamberts noted that keratoconus is a 
noninflammatory abnormality in which the symmetric curvature 
of the cornea is distorted by an abnormal thinning and 
forward bulging of the central portion.  The condition is 
usually bilateral, but one eye may be involved long before 
the other.  Onset is usually at puberty.  Keratoconus 
progresses slowly, over many years, but may become stationary 
eventually.  Keratoconus is fairly easily diagnosed by an eye 
examination.

Dr. Lamberts further commented that:

The eye examination at the time of military 
induction would most likely have found the presence 
of this disease.  Certainly, his symptoms were 
consistent with keratoconus.  Even though it 
usually manifests itself in adolescence, the first 
symptoms of keratoconus in the twenties is not an 
unusual course of events...

In summary, based on [the veteran's] statement of 
history, it is quite possible that the keratoconus 
did manifest itself after his military induction in 
1984. 

Dr. Lamberts' opinion is based on the history given by the 
veteran of having onset of certain symptoms in service.  
However, the veteran's history is not supported by any 
objective medical evidence.  On the contrary, the service 
medical records show no decrease in visual acuity during 
service.  The Board notes that in the absence of evidence of 
a decrease in visual acuity in service, there is no basis to 
conclude that any decrease represented the onset or 
aggravation of an eye disorder.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

Moreover, Dr. Lamberts only stated that it was "quite 
possible" that the keratoconus was first manifest in 
service.  Such a statement is not sufficient to support the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that keratoconus 
was not present during service, was not manifest within a 
year after separation from service, and the current blindness 
due to keratoconus is not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
keratoconus was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  



II.  Entitlement To Service Connection For Disability Of The 
Right Leg And Hip.

The veteran contends that he sustained injuries to the right 
hip and leg due to a fall in service.  He asserts that this 
was the same fall which resulted in his service-connected 
iliotibial band friction syndrome of the right knee.  

The veteran's service medical records include a medical board 
report which shows that the veteran was found to be unfit for 
further service due to iliotibial band friction syndrome of 
the right knee.  However, no separate disorders of the right 
leg or hip were found despite thorough evaluation.  

The actual service medical treatment records which pre-date 
the service medical board report also pertain to the right 
knee disorder for which service connection has already been 
granted.  Although a record dated in April 1984 shows that 
the veteran reported having a complaint of left hip pain, 
there is no mention of any problems with the right hip.  

There is no evidence of arthritis of any of the joints of the 
right leg within a year after separation from service.  The 
report of an examination conducted for the VA in January 1989 
is negative for references to disorders of the hip and right 
leg other than the service-connected knee disorder.  

The report of a joints examination conducted by the VA in 
June 2003 shows that the only diagnosis was iliotibial 
friction syndrome, right knee.  

The report of a history and physical conducted by the VA in 
June 2003 shows that the veteran reported a complaint of pain 
in the hips and right leg.  The pertinent diagnoses were 
osteoarthritis, bilateral hips.  The record contains no 
indication that the disorder was related to service or was 
secondary to the service-connected right knee disorder.  The 
report of an x-ray of the veteran's right hip taken by the VA 
in July 2003 shows that the bones, joints and soft tissues 
were normal.  

A new patient evaluation report dated in November 2003 from 
Neil Veggeberg, M.D., shows that the veteran reported that he 
fell down stairs in service and hit his knee and hip.  He 
said that he was seen by doctors in service and they felt he 
had a tibial band syndrome.  They had him go through a fairly 
aggressive exercise program and he did well.  He also said 
that he had been diagnosed with arthritis in his hips.  The 
examiner stated that "I agree with the initial diagnosis of 
the iliotibial band syndrome, but I feel the DDD was a direct 
result of the fall in 1985.  The examiner further stated that 
"Therefore, I feel the present problems of lumbar DDD, the 
hip arthritis, and the ilio tibial band syndrome are 
connected to the May of 1985 injury."  

In reviewing this history, the Board notes that the opinion 
is based in part on the unsubstantiated history of the 
veteran having sustained an injury to the right hip in 
service.  The service medical records are completely negative 
for such an occurrence.  In addition, the Board notes that 
the doctor did not offer any explanation for the opinion.  A 
bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that there is no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  Therefore, the opinion 
is essentially unsupported.  See Bloom v. West, 12 Vet. App. 
185 (1999).

For the foregoing reasons, the Board finds that a chronic 
right hip and leg disorder was not present during service, 
arthritis of the right hip and leg was not manifest within a 
year after separation from service, and the current right hip 
and leg disability is not attributable to any event or injury 
during service.  There is also no evidence that a right hip 
and leg disorder developed secondary to the service-connected 
iliotibial band syndrome.  Accordingly, the Board concludes 
that  a chronic right hip and leg disorder was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  




ORDER

1.  Entitlement to service connection for blindness due to 
keratoconus is denied.

2.  Entitlement to service connection for disability of the 
right leg and hip is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


